UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4217


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRYANT SHELDON JORDAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00207-JAB-1)


Submitted:    December 16, 2008            Decided:   December 22, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender,         Eric D. Placke,
Assistant Federal Public Defender, Greensboro,         North Carolina,
for Appellant.     Lisa Blue Boggs, Angela            Hewlett Miller,
Assistant United States Attorneys, Greensboro,         North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Bryant         Sheldon     Jordan         pled    guilty        pursuant        to     a

written plea agreement to one count of conspiracy to distribute

cocaine base and cocaine hydrochloride and to possess cocaine

hydrochloride with the intent to manufacture cocaine base, one

count of possession with intent to distribute cocaine base, one

count      of    possession          of    firearms         in    furtherance         of    a    drug

trafficking crime, one count of conspiracy to launder money, and

one   count          of   destruction       of    property        to   prevent        seizure,        in

violation        of       18   U.S.C.     §§     924(c)(1)(A)(i),          1956(h),         2232(a)

(2006);         21    U.S.C.      §§      841(a)(1),        846    (2006).            Jordan         was

determined to be a career offender and sentenced to a total of

322 months’ imprisonment.                  Finding no error, we affirm.

                Counsel        has     filed     a       brief    pursuant       to    Anders         v.

California, 386 U.S. 738 (1967), questioning whether Jordan’s

sentence is reasonable.                    Jordan was notified of his right to

file a pro se supplemental brief, but did not do so, and the

Government elected not to file a responding brief.

                When determining a sentence, the district court must

calculate the appropriate advisory Guidelines range and consider

it    in   conjunction           with     the    factors         set   forth     in    18    U.S.C.

§ 3553(a) (2006).               Gall v. United States, 128 S. Ct. 586, 596

(2007).         Appellate review of a district court’s imposition of a

sentence,            “whether     inside,        just       outside,       or     significantly

                                                     2
outside the Guidelines range,” is for abuse of discretion.                              Id.

at 591.    Sentences within the applicable Guidelines range may be

presumed by the appellate court to be reasonable.                         United States

v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

               The district court followed the necessary procedural

steps     in        sentencing      Jordan,        appropriately          treating      the

Sentencing          Guidelines     as   advisory,      properly      calculating        and

considering the applicable Guidelines range, and weighing the

relevant       §    3553(a)   factors.        Furthermore,      Jordan’s        sentence,

which is at the low end of the Guidelines range and no greater

than     the        applicable     statutory       maximums,        may    be     presumed

reasonable.          Thus, we conclude the district court did not abuse

its discretion in imposing the chosen sentence.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform his client, in

writing,       of    his   right   to     petition    the   Supreme       Court    of   the

United States for further review.                  If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                    Counsel’s motion must state

that a copy thereof was served on the client.                        We dispense with

oral    argument        because     the    facts     and    legal    contentions        are

                                             3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid in the decisional process.

                                                                AFFIRMED




                                    4